Tilghman C. J.
Maria Slack, an infant, now in her 16th year, Was bound apprentice from the age of 13 to 18, to Henry Edwards and his wife, to learn the art of a milliner, by an overseer of the poor for the borough of Norfolk, in the,state of Virginia, in pursuance of an order of Court. She is an orphan, and it is presumed that the binding was *204according to the law of Virginia. Edwards and wife removed from Virginia to this city, and brought the girl with them, and now detain her by virtue of the indenture of apprenticeship. Although there is no express stipulation that the apprentice shall not be removed from Virginia, yet it is to be so understood from the nature of the case. It must be supposed, that when the legislature of any state vests in its courts a power over the persons of orphans, that power is to be so .exercised, that the orphans shall not be withdrawn to places beyond the jurisdiction of the state, except those who are bound to the sea service, which must necessarily call them abroad. While within that jurisdiction, they are sure of protection from the same laws which authorized their binding. But the moment they enter a country where other laws prevail, they may receive treatment very different from what was cbntemplated by the Court under whose authority they were bound. If it be permitted to remove this apprentice beyond the limits of Virginia, she may be carried to the West or East Indies. There is no medium. The service must either be restricted to Virginia, or not restricted at all. The consequence of a boundless license of removal would be monstrous. Instead of affording protection to orphans, the Court which was entrusted with their superintendance, might only be exposing them to hardship and ruin. I am therefore of opinion that Maria Slack cannot be held in this state, by virtue of the indenture executed in Virginia. It will be understood that this opinion has no bearing on the case of negroes, bound to service in other states, until the age of twenty-eight years, and brought into this state before the term of service expires. Such persons are in a different situation from common apprentices, and their condition depends in part on the singular nature of their case, and in part on acts of assembly of our own.
Yeates J.
I take it for granted, that the indenture of apprenticeship executed in this case by the overseers of the poor of the borough of Norfolk, was in exact conformity to the laws of Virginia. The only question to be decided by the Court on the habeas corpus is, whether the master of an Apprentice so bound, can compel her to serve the residue of her time in this state?
*205The cases cited on behalf of Maria Slack, .fully prove that an. apprentice, who has been bound to learn any trade or occupation, cannot by the English common law be forced out-of the kingdom, unless such .removal is provided for in the indenture^ or the nature of the contact requires it, as in the case of.seafaring men &c. Ind®pgndently„of these authorities, we. must presume that contracts of apprenticeship are entered into with reference to the laws of the government where they are made, which seeure to the apprentice protection -against the misconduct of the master, and redress for injuries inflicted by him. Although the indenture is silent upon this subject, it cannot be supposed that the par-, ties thereto contemplated a removal by the master from. Virginia into Pennsylvania, and the principle upon which such a change of situation could be defended, would justify his removal into the most distant country. No one can say, that it could be the intention of the present parties, that this girl should be thus separated from her friends and connec- ' tiops. I am therefore of opinion, that Edwards cannot detain Maria Slack under this indenture, and that she should be discharged from his custody.
Brackenridge J.
Where the nature íóf the mystery to be learned leads to it, that of seamanship for instance, a 'carrying out of the state for a time, and with a view to that object, might be lawful, if such binding ,as an apprentice and carrying out were allowable by the laws of that state, but not otherwise. A person of full age binding himself tali aspectu, .might be carried out, and a parent binding tali aspectu might make such binding effectual, and alaw of a state providing that a guardian should have power to bind to such apprenticeship, might make such binding valid, that is, an occasional and temporary binding out. But still such bindr ing or contract must be with a view to that apprenticeship, otherwise it must be considered afraud, and not within the contract to carry out of the state. It. would be a trespass to carry without such consent. By the common law, no one can be carried out of the realnvof England without his consent, whatever' obligation there might have been upon him, qr interest in another to have him taken out. The case.of Somerset v. Stexuart, Loft’s Reports, shews this, and Har~ *206rave’s State Trials, last volume. Had negro Somerset gone on board a merchant vessel, and even out of the .municipal jurisdiction, he could not have been taken out of the floating domicil, but would have been protected by the law of nati0ns, at least by the arm of the government of England; for that nation never did suffer Research for the purpose of taking men, but for the purpose of ascertaining the character of the vessel only. This I have considered more at length, in a publication which I have upon the stocks, and may appeár in due time. An apprentice cannot be taken out of this state, not even with his consent nor that of his guardian; fpr the guardian cannot be supposed to have the power of contracting for such purpose, the law of the state not expressly giving it, and perhaps it could not give it, so as to have the extra-territorial effect of continuing that apprenticeship beyond the jurisdiction. On eveiy ground therefore I am of opinion that the apprentice be discharged.
Apprentice discharged.